Citation Nr: 1730836	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-39 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia of the patella of the right knee prior to July 26, 2016.

2.  Entitlement to a rating higher than 10 percent for chondromalacia of the patella of the left knee prior to July 26, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001 and from March 2003 to January 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, in support of her claims, the Veteran and her husband testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board last remanded these claims in June 2016 for further development, including for a medical examination reassessing the severity of the Veteran's service-connected right and left knee disabilities.  Subsequently, in a September 2016 rating decision, the Appeals Management Center (AMC) increased the evaluation for each of the Veteran's knee disabilities from 10 to 20 percent effective July 26, 2016, the date of the most recent VA examination.  

In October and December 2016 statements, the Veteran stated she was content with the decision to increase her disability ratings to 20 percent for each knee.  See AB v. Brown, 6 Vet. App. 35, 38-39(1993) (A veteran may stipulate satisfaction with a greater rating, even if less than the maximum possible rating).  However, she added that the effective date of the higher 20 percent ratings should be the date of receipt of her increased-rating claim that prompted the July 2009 rating decision or, in the alternate, the date of a July 2014 VA examination that she contends was inadequate to adjudicate her knee claims.  In light of her contentions, the Board has recharacterized her claims as now for ratings higher than 10 percent for her knee disabilities before the date of increase to the 20-percent level, in other words prior to July 26, 2016.

Because these claims require still further development before being decided, however, the Board is again REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

Further AOJ development of these claims is warranted in light of the points raised by the Veteran in her December 2016 statement.  As already alluded to, she contends that she was not afforded a thorough and competent examination assessing the severity of her bilateral knee disability during her July 2014 VA examination.  She further contends that the severity of her knee disabilities did not change much, if at all, in the two years between that examination and her most recent one in July 2016 (the basis of which was cause for increasing her ratings to 20 percent).

During that earlier July 2014 VA examination, the examiner recorded the range-of-motion measurements for each of the Veteran's knees and then noted there was objective evidence of pain following repetitive motion.  But that VA examiner ultimately surmised that there was not enough information to provide an opinion about decreases in range of motion during a flare-up without resorting to mere speculation.  That examiner did not, however, specify what information would be needed to provide such an assessment.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  And, indeed, this was partly the reason the Board remanded these claims in June 2016, for this clarification.

While Jones stipulates that speculative opinions are not inherently inadequate, an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The discussion of the underlying medical rationale of an opinion, not just review of the claims file, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two"); Stefl, 21 Vet. App. at 125 ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

As the Board discussed when previously remanding these claims, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature or excess fatigability, or incoordination, including with repeated use or during flare-ups, assuming those factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Consequently, the Board again must find that the July 2014 VA examination is inadequate, as it is unclear what additional functional limitations the Veteran had during flare-ups of her knees per DeLuca and Mitchell.  Moreover, while the more recent July 2016 VA examination does a lot to cure these deficiencies in the preceding July 2014 VA examination, the July 2016 examination only does so going forward from the point of that more recent evaluation.  That is to say, it does not address the earlier time period still at issue, so the Board again has an obligation to remand these claims to rectify this shortcoming.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.).

In this regard, a "retrospective" opinion, if possible, is needed to assist in determining whether the Veteran had any additional functional limitations during flare-ups or repetitive use or motion of her knees for the period still at issue prior to July 26, 2016.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting the duty to assist may include developing medical evidence through a "retrospective" medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

Hence, the AOJ should arrange to obtain a medical opinion regarding the Veteran's right and left knee disabilities for the period in question (prior to July 26, 2016) from an appropriate examiner.  Whether an actual examination is again needed is left to the discretion of the person designated to provide this additional comment.

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

1.  Obtain a VA medical opinion from an appropriate examiner addressing the severity of the Veteran's right and left knee disabilities for the period still at issue, that is, prior to July 26, 2016 (so including at the time of the earlier July 2014 VA examination).  Whether an actual examination is again needed to make this determination is left to the discretion of the person designated to provide this additional comment.

The entire electronic record, including a complete copy of this REMAND, must be made available to the designated examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is re-examined, all appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings reported in detail. 

After reviewing the documented medical history and assertions reflected in the electronic claims file (and examining the Veteran, if deemed warranted), the examiner should provide a "retrospective" medical opinion addressing whether, during the period at issue prior to July 26, 2016, the Veteran experienced functional loss of her right and left knees in addition to that shown objectively owing to flare-ups due to pain, weakness, premature or excess fatigability, and/or incoordination.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether, during this earlier period in question (including in July 2014) as compared to when the Veteran was re-examined in July 2016, the record reflects any change in the severity of her bilateral knee disability; and, if so, the approximate date(s) of such change(s) should be specified.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  If an opinion cannot be provided without resorting to mere speculation, the examiner must provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion (more definitive comment) to be made. 

2.  Following completion of any other development deemed necessary, re-adjudicate the Veteran's claims in light of this and all other additional evidence.  If higher ratings are not granted to her satisfaction during this earlier time period at issue, provide her an appropriate Supplemental Statement of the Case (SSOC) and give her and her representative opportunity to respond to it.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

